Name: 2013/771/EU: Commission Implementing Decision of 17Ã December 2013 establishing the Ã¢ Executive Agency for Small and Medium-sized EnterprisesÃ¢ and repealing Decisions 2004/20/EC and 2007/372/EC
 Type: Decision_IMPL
 Subject Matter: maritime and inland waterway transport;  business classification;  research and intellectual property;  environmental policy;  EU institutions and European civil service;  business organisation
 Date Published: 2013-12-18

 18.12.2013 EN Official Journal of the European Union L 341/73 COMMISSION IMPLEMENTING DECISION of 17 December 2013 establishing the Executive Agency for Small and Medium-sized Enterprises and repealing Decisions 2004/20/EC and 2007/372/EC (2013/771/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (1), and in particular Article 3 thereof, Whereas: (1) Regulation (EC) No 58/2003 empowers the Commission to delegate powers to the executive agencies to implement all or part of a Union programme or project, on its behalf and under its responsibility. (2) The purpose of entrusting the executive agencies with programme implementation tasks is to enable the Commission to focus on its core activities and functions which cannot be outsourced, without relinquishing control over, and ultimate responsibility for, activities managed by those executive agencies. (3) The delegation of tasks related to programme implementation to an executive agency requires a clear separation between the programming stages involving a large measure of discretion in making choices driven by policy considerations, this being carried out by the Commission, and programme implementation, which should be entrusted to the executive agency. (4) By Decision 2004/20/EC (2), the Commission created the Intelligent Energy Executive Agency (hereinafter referred to as the Agency) and entrusted it with the management of Community actions in the field of renewable energy and energy efficiency. (5) Subsequently, the Commission amended the Agencys mandate by Decision 2007/372/EC (3) extending it to cover the management of new projects and programmes in the field of innovation, entrepreneurship and mobility and changing its name into Executive Agency for Competitiveness and Innovation. (6) The Agency set up by Decision 2004/20/EC has demonstrated that outsourcing the management of specific operational programmes has enabled parent-Directorates-General to focus on policy-related aspects of the programmes. Given the continuing constraints in EU-budget delegating tasks to an executive agency proves to be more cost-efficient. The two interim evaluations of the Agency have shown that overall, the Agency is performing well and is an efficient and effective delivery mechanism for the initiatives for which it has operational responsibility. (7) In its Communication of 29 June 2011A budget for Europe 2020 (4), the Commission proposed to use the option of more extensive recourse to existing executive agencies for the implementation of Union programmes in the next Multiannual Financial Framework. (8) The cost-benefit analysis (5) carried out in accordance with Article 3(1) of Regulation (EC) No 58/2003 has shown that expected costs will be EUR 295 million compared to EUR 399 million under the in-house scenario. On the benefit side, efficiency gains of EUR 104 million are to be expected by implementing the agency scenario compared to the in-house scenario. Furthermore, the alignment of more coherent programme portfolios with the Agencys core competences and its brand identity will lead to significant qualitative benefits. Analysis has shown that by assembling the management of Horizon 2020  The Framework Programme for Research and Innovation 2014-2020 (6) (hereinafter referred to as Horizon 2020), the Programme for the Competitiveness of Enterprises and small and medium-sized enterprises 2014-2020 (7) (hereinafter referred to as COSME) and the Programme for the Environment and Climate Action (8) (herein after referred to as LIFE), the Agency will profit from synergies, simplification and economies of scale. The pooling of all aspects of the Horizon 2020 SME instrument will additionally provide a single point of access to potential beneficiaries and guarantee consistent service delivery. Within the European Maritime and Fisheries Fund (9) (herein after referred to as EMFF) in particular actions envisaged in the Integrated Maritime Policy strand correspond well to the current profile of the Agency related to innovation and competitiveness. Moving the management of the legacy for the Marco Polo programme (2007-2013) to the Innovation and Network Executive Agency will additionally centralize the management of infrastructure programmes for transport in the previously mentioned Agency and therefore provide beneficiaries with a single access point of funding. (9) In order to give executive agencies a coherent identity, the Commission has, as far as possible, grouped work by thematic policy area in establishing their new mandates. (10) The Agency should be entrusted with the management of LIFE succeeding the predecessor programme LIFE+, which under the Multiannual Financial Framework (2007-2013) is managed in-house by the Commission. Management of LIFE involves implementation of technical projects which do not entail political decision-making and requires a high level of technical and financial expertise throughout the project cycle. LIFE is characterised by projects which generate a large number of homogenous and standardised operations. (11) The Agency should be entrusted with the management of parts of COSME succeeding parts of the Entrepreneurship and Innovation Programme under the Competitiveness and Innovation Framework Programme 2007-2013 (10) (hereinafter referred to as CIP), which are currently managed in part by the Agency and in part in-house by the Commission. Management of the parts of COSME to be delegated to the Agency involves implementation of technical projects which do not entail political decision-making and requires a high level of technical and financial expertise throughout the project cycle. Some parts of COSME are further characterised by projects which generate a large number of homogenous and standardised operations. (12) The Agency should be entrusted with the management of parts of the EMFF in the area of Integrated Maritime Policy (IMP), Control and Scientific Advice and Knowledge, succeeding similar activities which under the Multiannual Financial Framework (2007-2013) are managed in-house by the Commission. Management of EMFF involves implementation of technical projects which do not entail political decision-making and requires a high level of technical and financial expertise throughout the project cycle. (13) The Agency should be entrusted with the management of the following parts of Horizon 2020: (a) Parts of Part II  Industrial Leadership which are characterised by projects which generate a large number of homogenous and standardised operations; (b) Parts of Part III Societal challenges which involve implementation of technical projects that do not entail political decision-making and require a high level of technical and financial expertise throughout the project cycle. (14) The Agency should be entrusted with the management of the legacy of the actions already delegated to it as part of CIP under the Multiannual Financial Framework (2007-2013): Intelligent Energy Europe (IEE II), the Enterprise Europe Network, Your Europe Business Portal, the European IPR Helpdesk, the Eco-innovation initiative and the IPorta Project. (15) The Agency should be responsible for the provision of administrative and logistical support services in particular where centralisation of those support services would result in additional cost-efficiency gains and economies of scale. (16) The Executive Agency for Small and Medium-sized Enterprises should be established. It should replace and succeed the Agency established by Decision 2004/20/EC as amended by Decision 2007/372/EC. It should operate in accordance with the general statute laid down by Regulation (EC) No 58/2003. (17) Decisions 2004/20/EC and 2007/372/EC should be repealed and transitional provisions should be set out. (18) The measures provided for by this Decision are in accordance with the opinion of the Committee for Executive Agencies, HAS ADOPTED THIS DECISION: Article 1 Establishment The Executive Agency for Small and Medium-sized Enterprises (hereinafter referred to as the Agency) is hereby established and shall replace and succeed the executive agency set up by Decision 2004/20/EC as amended by Decision 2007/372/EC from 1 January 2014 until 31 December 2024, its statute being governed by Regulation (EC) No 58/2003. Article 2 Location The Agency shall be located in Brussels. Article 3 Objectives and tasks 1. The Agency is hereby entrusted with the implementation of parts of the following Union programmes: (a) Programme for the Competitiveness of Enterprises and small and medium-sized enterprises (COSME) 2014-2020 (11); (b) Programme for the Environment and Climate Action (LIFE) 2014-2020 (12); (c) European Maritime and Fisheries Fund (EMFF) (13) including the Integrated Maritime Policy (IMP), Control and Scientific advice and Knowledge; (d) The Framework Programme for Research and Innovation 2014-2020 (Horizon 2020) (14) - parts of Part II  Industrial Leadership and Part III Societal challenges. The first subparagraph shall apply subject to and as from the date of entry into force of each of these programmes. 2. The Agency is hereby entrusted with the implementation of the legacy of the following actions under the CIP: (a) the Intelligent Energy Europe (IEE II); (b) the Eco-innovation initiative; (c) the Enterprise Europe Network; (d) the Your Europe Business Portal; (e) the European IPR Helpdesk; (f) the IPorta Project. 3. The Agency shall be responsible for the following tasks related to the implementation of the parts of the Union programmes referred to in paragraphs 1 and 2: (a) managing some or all stages of programme implementation and some or all phases in the lifetime of specific projects on the basis of the relevant work programmes adopted by the Commission, where the Commission has empowered it to do so in the instrument of delegation; (b) adopting the instruments of budget execution for revenue and expenditure and carrying out all the operations necessary for the management of the programme, where the Commission has empowered it to do so in the instrument of delegation; (c) providing support in programme implementation where the Commission has empowered it to do so in the instrument of delegation. 4. The Agency may be responsible for the provision of administrative and logistical support services if provided in the instrument of delegation, for the benefit of the programme-implementing bodies and within the scope of the programmes referred to therein. Article 4 Duration of the appointments 1. The members of the Steering Committee shall be appointed for two years. 2. The Director shall be appointed for five years. Article 5 Supervision and reporting requirement The Agency shall be subject to supervision by the Commission and shall report regularly on progress in implementing the Union programmes or parts thereof for which it is responsible in accordance with the arrangements and at the intervals stipulated in the instrument of delegation. Article 6 Implementation of the operating budget The Agency shall implement its operating budget in accordance with the provisions of Commission Regulation (EC) No 1653/2004 (15). Article 7 Repeal and transitional provisions 1. Decisions 2004/20/EC and 2007/372/EC are repealed with effect from 1 January 2014. References to the repealed Decisions shall be construed as references to this Decision. 2. The Agency shall be considered the legal successor of the Executive Agency established by Decision 2004/20/EC as amended by Decision 2007/372/EC. 3. Without prejudice to the revision of the grading of seconded officials foreseen by the instrument of delegation, this Decision shall not affect the rights and obligations of staff employed by the Agency, including its Director. Article 8 Entry into force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. Done at Brussels, 17 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 11, 16.1.2003, p. 1. (2) OJ L 5, 9.1.2004, p. 85. (3) OJ L 140, 1.6.2007, p. 52. (4) COM(2011)500 final. (5) Cost Benefit Analysis for the delegation of certain tasks regarding the implementation of Union Programmes 2014-2020 to the Executive Agencies (Final report), 19 August 2013. (6) COM(2011) 809 final. (7) COM(2011) 834 final. (8) COM(2011) 874 final. (9) COM(2011) 804 final. (10) OJ L 310, 9.11.2006, p. 15. (11) COM(2011) 834 final. (12) COM(2011) 874 final. (13) COM(2011) 804 final. (14) COM(2011) 809 final. (15) OJ L 297, 22.9.2004, p. 6.